Appeal from an order denying an application for a writ of habeas corpus for failure to comply with the provisions of article 77 of the Civil Practice Act. Subdivision 7 of section 1234 of the Civil Practice Act provides in part that the petition shall set forth any previous applications made for a writ and information as to what court or courts or judge or judges *849made, and the determinations thereof. The Attorney-General sets forth in his brief that a prior application had been made on October 7, 1959 in the Clinton County Supreme Court and denied and an order entered accordingly in the Clerk’s office on October 13, 1959. The petitioner in his brief does not deny these facts but contends that he is entitled to have his writ determined. Order unanimously affirmed.